IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,837


EX PARTE JOHNATHAN SLATE WATSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM GUADALUPE COUNTY



Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the felony offense of murder,
and punishment was assessed at twenty years imprisonment.  Applicant's conviction was
affirmed on direct appeal. Watson v. State, No. 04-00-00575-CR(Tex. App.--San Antonio,
delivered June 13, 2001, no pet.).
	Applicant contends, inter alia, that he was denied an opportunity to file a petition for
discretionary review.  The trial court found that the Applicant was unaware that he could file
a pro se petition for discretionary review.  The record supports the trial court's finding.
	Habeas corpus relief is granted, in part, and Applicant is granted leave to file an out-of-time petition for discretionary review from his conviction in cause number 99-0083-CR from
the 25th Judicial District Court of Guadalupe County.  Applicant is ordered returned to the
point at which he can file a meaningful petition for discretionary review.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold that
should Applicant desire to seek discretionary review, he must take affirmative steps to see that
his petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d
469(Tex. Crim. App. 1997).	

DELIVERED:  November 26, 2003
DO NOT PUBLISH